DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-20 are pending and are under examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 5-8, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kustas et al. (US 20170058375 A1).
	Regarding claim 1, Kustas teaches processes for producing continuous bulk forms of iron-silicon alloys and bulk forms produced thereby; the bulk form may be produced by a process that includes deforming a solid body formed of an Fe-Si alloy with a cutting tool in a single step to continuously produce a continuous bulk form from material obtained from the solid body (Abstract), which meets the claimed “machining a solid metal body with a cutting tool in a single step to continuously produce a continuous bulk form from material obtained from the solid metal body”.
	Kustas further teaches that “Although the combined teachings of Moscoso et al. and Chandrasekar et al. may be read to imply that LSEM may be used on certain alloys having a BCC crystal structure, it was unexpected that LSEM would successfully produce continuous strips of Fe-Si alloys, particularly at Si contents at or above 3.5 wt. %, or that such strips would retain their deformation texture upon recyrstallization (discussed below). In particular, the metals and alloys disclosed in Moscoso et al. and Chandrasekar et al. were capable of forming sheets via cold rolling” [0034].
	Kustas additionally teaches that “In general, two distinct types of sheets having vastly different structures and magnetic properties have been produced. Sheets processed primarily by hot rolling are classified as non-grain-oriented (NGO) due to a weak (near random) crystallographic texture, while the application of iterative cold rolling and high temperature annealing is used to develop a strong cube-on-edge (Goss) texture resulting in grain-oriented (GO) sheets” [0005]. Thus, one of ordinary skill in the art would ascertain from this teaching that hot rolling vs. cold rolling + annealing are generally two separate categories of processes that are not typically combined with one another, which meets the claimed negative limitation of “without performing a hot rolling operation thereon” and “cold rolling the continuous bulk form to produce a sheet metal product”.
	Thus, although Kustas’s disclosure is primarily directed to Fe-Si alloys having Si contents above 3.5 wt%, Kustas’s disclosure is also generally directed to Fe-Si alloys; it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to subject Fe-Si alloys having an Si content below 3.5 wt%, which have been subjected to the above machining process of Kustas (as discussed in the Abstract) to cold rolling, in order to produce cold-rolled Fe-Si sheets. Kustas additionally teaches “In contrast, Fe--Si alloys of higher Si content are not capable of being cold rolled into sheets, and can produce an unconventionally sharp texture after annealing and grain growth treatments, especially at high temperatures. The metals and alloys disclosed in Moscoso et al. and Chandrasekar et al. did not exhibit such sharp recrystallization/grain growth textures in a rolled sheet” [0034]. Thus, one of ordinary skill in the art would find it obvious to vary the Si content 
	Regarding claim 2, Kustas teaches the process of claim 1 above, and further teaches that the invention relates to large-strain extrusion machining processes [0003] (hereinafter referred to as “LSEM”) using a cutting tool (Abstract).
	Regarding claim 3, Kustas teaches the process of claim 2 above, and although Kustas does not explicitly state that the LSEM process produces a “continuous bulk form to have a backside surface opposite the cutting tool that is rougher than a tool-side surface of the continuous bulk form produced by the cutting tool, and the backside surface is smoothed by the cold rolling step”.
	However, as can be seen from Fig. 5 of Kustas, the top side (i.e. the backside surface which is opposite the cutting tool) of the continuous bulk form is rougher than the toolside surface. This is notably substantially similar to the images in Figs. 5 and 7 of the instant application (also see para. 0028 of the applicant’s spec).
	With regard to the “smoothed” limitation, as discussed in the rejection of claim 1 above, it would have been obvious to perform cold rolling; doing so would necessarily smooth the rough surface, because cold rolling is a process in which a metal intermediate product is rolled to be flatter and thinner, which also has the effect of smoothening rough surfaces.
Regarding claim 5, Kustas teaches the process of claim 1 above, and further teaches that the invention relates to large-strain extrusion machining processes [0003] using a cutting tool comprising a cutting member 14 with cutting edge 18 and a constraining member 16 with constraining edge 20 [0037], which meets the claimed “cutting tool” and “constraint tool”.
Regarding claim 6, Kustas teaches the process of claim 5 above; with regard to the limitation of “…to have a tool-side surface produced by the cutting tool and a backside surface produced by the constraint tool”, Kustas’s process uses the same LSEM technique as the claimed/disclosed process, with particular attention to the use of a cutting member and a constraining member, which each act upon a first side (i.e. a ‘tool-side surface’) and a second side (i.e. ‘backside surface’). Also see Figs. 2-3 below, wherein cutting edge 18 results in a constrained volume of material having a tool-side surface, and constraining edge 18 results in the constrained volume of material having a backside surface.

    PNG
    media_image1.png
    713
    747
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    790
    397
    media_image2.png
    Greyscale
With regard to the limitation of “the sheet metal product has a secondary shear zone at the tool-side surface, a constraint zone at the backside surface, and an interior primary shear zone therebetween in which grains are inclined relative to the backside and tool-side surfaces of the sheet metal product”, Kustas discloses the following:

As can be seen in Figs. 2-3 above, the constrained volume of material, which may be referred to as an undeformed chip, is within a roughly triangular-shaped region that will be termed the primary deformation zone 24, and is bounded by a shear plane between the cutting and constraining edges 18 and 20 [0037]. Thus, with regard to the “secondary shear zone at the tool-side surface”, this is represented by the act of shearing at the cutting tool’s cutting edge. With regard to the “interior primary shear zone”, this is represented by the primary deformation zone 24. 
With regard to the grains being “inclined relative to the backside and tool-side surfaces of the sheet metal product”, Kustas teaches that “[a] homogeneous flow-line type microstructure was developed in the sheet with the flow lines aligned in the direction of maximum tensile strain imposed during the deformation; this direction is inclined at an angle to the shear plane, the angle being related to the imposed strain” [0048], wherein the “microstructure” is understood to meet the “grains” as claimed. Kustas also teaches that the crystallographic texture that comprises <111> and [110] fibers that are inclined relative to the longitudinal direction (see Abstract and para. 0012).
Regarding claim 7, Kustas teaches the process of claim 1 above, and further teaches in [0048] that “[a] homogeneous flow-line type microstructure was developed in the sheet with the flow lines aligned in the direction of maximum tensile strain imposed during the deformation”. Considering that this embodiment achieved a homogeneous microstructure without involving a homogenization step, one of ordinary skill in the art would find it obvious not to perform a homogenization process for this embodiment in view of the high level of homogeneity already 
Regarding claim 8, Kustas teaches the process of claim 1 above, and as discussed above, states that “…Fe--Si alloys of higher Si content are not capable of being cold rolled into sheets, and can produce an unconventionally sharp texture after annealing and grain growth treatments, especially at high temperatures” [0034], ergo, conventionally, Fe-Si alloys of lower Si content are capable of being rolled into sheets and are generally subsequently annealed/treated for grain growth, which renders obvious the claimed “heat treating the sheet metal product after the cold rolling” step.
Regarding claim 13, Kustas teaches the process as applied to claim 1 above. Kustas further teaches that the produced bulk form is continuous in a longitudinal direction thereof and has a continuous cross-sectional form transverse to the longitudinal direction (Abstract), such as continuous sheets or strips [0003], which meets claim 13.
Regarding claims 14-15, Kustas teaches the process of claim 1 above, and further teaches that the solid body can be in the form of a casting [0033], [0035], which meets claim 14, or in wrought form [0035], which meets claim 15.
Regarding claim 16, Kustas teaches the process of claim 1 above, and further teaches that the bulk form may be produced from a solid body formed from an Fe-Si alloy, which meets the FeSi alloy of claim 16.
Regarding claims 17-18, Kustas teaches the process of claim 1 above, and further teaches an embodiment in which the angle of the grains/fibers is approximately 55° [0061], [0066], which is within the claimed range of “about 65 degrees or less” for claim 17, and within the claimed range of “about 11 degrees or more” for claim 18. Furthermore, Figs. 5 and 6b of claims 17-18. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.).
Kustas further states that Fig. 9 represents a series of experiments wherein φ’was varied in the range of 41 to 76° [0050] and that the orientations of the three main <001> easy magnetization directions away from the direction of the applied field are 48.3° and 70.3° for the <111> fiber and 54.6° and 55° for the [110] fiber, respectively [0066]. These orientations have a direct influence on the magnetic performance of shear-textured Fe-Si alloys [0066] (also see [0006]-[0008]). Thus, one of ordinary skill in the art would also find it obvious to vary the grain inclinations in order to vary the magnetic performance and magnetic/electrical properties of shear-textured Fe-Si alloys, such as magnetic permeability and electrical resistivity [0004].
	Regarding claims 19 and 20, Kustas teaches the process as applied to claims 16 and 18 above, respectively. Kustas further teaches that the produced bulk form is continuous in a longitudinal direction thereof and has a continuous cross-sectional form transverse to the longitudinal direction (Abstract), such as continuous sheets or strips [0003]. Thus, the resulting product of claims 16 and 18 would be sheets or strips, which meets claims 19 and 20.

Claims 4 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kustas et al. (US 20170058375 A1), as applied to claims 1 and 3 above, in view of Kustas et al. (NPL; Texture Development in High-Silicon Iron Sheet Produced by Simple Shear Deformation”, June 2016, The Minerals, Metals, & Materials Society and ASM International Vol .47A), hereinafter referred to as “ASM”.
Regarding claims 4 and 9-11, 
Kustas teaches the process as applied to claim 1 (for claims 9-11) and as applied to claim 3 (for claim 4) above, and further teaches that the LSEM process of the disclosed invention produces sheets with a final thickness of about 1460 µm (1.460 mm) [0047], and as discussed in the rejection of claim 1 above, appreciates cold rolling; however, Kustas is silent regarding the cold rolling thickness reduction percentages of claims 4 and 9-11 during a single pass.
ASM teaches texture development in high-silicon iron sheet produced by shear deformation (Title, Abstract), such as by LSEM processes (page 3095, col. 2), and further teaches that texture and composition are the two primary factors that control the magnetic properties of soft ferromagnetic materials (page 3096, col. 1, second paragraph). ASM states that texture control in the Fe-Si system following rolling has been well studied. For GO grades, a highly aligned Goss (cube-on-edge) texture is developed through a complex cold-rolling and annealing schedule, which concludes with a high-temperature grain growth treatment (page 3096, col. 1, second paragraph). ASM further teaches that nominal thicknesses accomplished via flat cold rolling is 0.3 mm (page 3107, col. 1). This “highly aligned Goss (cube-on-edge) texture takes advantage of the aligned easy magnetization <001> crystallographic directions along the sheet length, making GO sheet ideal for transformer cores (page 3107, col. 1).
Thus, one of ordinary skill in the art would recognize that if the continuous bulk form produced from Kustas’ process were to be subjected to a cold rolling step, that 0.3 mm would reasonably be expected to be the final thickness of the cold-rolled sheet; in addition, it would 
One of ordinary skill in the art would find it obvious to perform the cold rolling in a single step, as opposed to multiple steps, in order to simplify and increase the efficiency of the production process, as reducing the number of steps is understood to be advantageous based on the disclosure of ASM; see page 3095, col. 2 – emphasis on the simplicity of a “single” deformation step; see page 3096, col. 2, first paragraph – appreciation of using a single step for cost and energy savings.
Reducing the continuous bulk form’s thickness from 1.460 mm (as discussed in [0047] of Kustas) to 0.3 mm means the thickness reduction percentage would be about 79% (100%*(1.46-0.3)/1.46), which is within the claimed ranges of “greater than 10%” in claim 4 “at least 17%” in claim 9, “greater than 26%” in claim 10, and “at least 73%” in claim 11. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kustas’s process to further include a single pass cold-rolling step resulting in a final thickness of about 0.3 mm with a resultant reduction percentage of 79%, in order to improve the magnetic and electrical properties of the steel sheet, such as .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kustas et al. (US 20170058375 A1), as applied to claim 1 above, in view of Chandrasekar et al. (US 20140017113 A1).
Regarding claim 12, Kustas teaches the process as applied to claim 1 above. Kustas further teaches that the produced bulk form is continuous in a longitudinal direction thereof and has a continuous cross-sectional form transverse to the longitudinal direction (Abstract) and therefore appreciates product form factors substantially similar to bars, rods, and wires, but does not explicitly use these terms.
Chandrasekar teaches processes by which bulk forms can be produced in a single continuous operation using a large-strain extrusion machining technique (Abstract), and further teaches that the machining process is capable of forming bulk forms from materials which are typically difficult to fabricate in continuous bulk forms, such as bars, rods, and wires [0001], which meets claim 12.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Chandrasekar’s known technique of manufacturing bars, rods, and wires via LSEM processing, as doing so would allow for fabricating these product form factors more easily as compared to conventional fabrication techniques.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        
/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738